MEMORANDUM OPINION
                                            No. 04-11-00202-CV

                                            IN RE Paul JONES

                                            Original Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 23, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On March 18, 2011, relator filed a petition for writ of mandamus and a motion to stay the

trial court proceedings. Relator complains the trial court erred (1) in finding the discovery

propounded on real party in interest untimely and ordering that real party in interest was not

required to respond, and (2) in excluding documents produced in response to subpoenas served

on AT&T and Sprint Nextel Corp. However, mandamus will issue only to correct a clear abuse

of discretion for which the relator has no adequate remedy at law. In re Prudential Ins. Co. of

Am., 148 S.W.3d 124, 135 (Tex. 2004) (orig. proceeding); Walker v. Packer, 827 S.W.2d 833,

839-40 (Tex. 1992) (orig. proceeding). Generally, a relator has no adequate remedy by appeal in


1
   This proceeding arises out of Cause No. 336742, styled Paul Jones v. Pozzi Enterprises, Inc. d/b/a Border
Construction Services, et al., pending in the County Court at Law No. 3, Bexar County, Texas, the Honorable David
J. Rodriguez presiding. However, the order complained of was signed by the Honorable Irene Rios, presiding judge
of County Court at Law No. 10, Bexar County, Texas.
                                                                                      04-11-00202-CV


a discovery context when: (1) the appellate court would not be able to cure the trial court’s

discovery error; (2) the party’s ability to present a viable claim or defense is vitiated or severely

compromised by the erroneous discovery ruling to the extent that the party is effectively denied

the ability to develop the merits of its case; or (3) the trial court’s discovery order disallows

discovery which cannot be made a part of the appellate record, thereby denying the appellate

court’s ability to evaluate the effect of the trial court’s error. See In re Colonial Pipeline Co.,

968 S.W.2d 938, 941 (Tex. 1998); In re K.L. & J. L.P., No. 04-10-00070-CV, 2010 WL
5176846, at *2 (Tex. App.—San Antonio Dec. 10, 2010, orig. proceeding). While relator

correctly lays out the adequate remedy by appeal standard, he fails to provide any analysis as to

why he has no adequate remedy by appeal. Therefore, because relator has failed to establish he

does not have an adequate remedy by appeal, the petition for writ of mandamus and the motion

to stay are DENIED. See TEX. R. APP. P. 52.8(a).

                                                              PER CURIAM




                                                -2-